Exhibit 10.1

[***] – Indicates confidential information. Confidential treatment requested.

Portion omitted filed separately with the Securities and Exchange Commission.

ADDENDUM NO 11 TO THE PROTOCOL OF CEREAL PARTNERS WORLDWIDE

JAPAN EXCEPTION TO THE “TERRITORY” OF THE JV

The following sets forth the understanding of General Mills, Inc (“GMI”) and
Nestlé SA (“Nestlé”) with respect to GMI supplying Breakfast Cereals in Japan, a
country included in the Territory of CPW. It is effective 17 July 2012. CPW SA
is a party to this understanding.

GMI has identified a number of opportunities for the distribution and sale of
Breakfast Cereals in Japan, including with the retailer WALMART. In the future,
it is possible that GMI will identify further opportunities for the distribution
and sale of Breakfast Cereals in Japan with other retailers in addition to
WALMART, and to COSTCO, with whom GMI already cooperates in Japan in accordance
with the terms set out in Addendum No 6 to the Protocol.

At this time, CPW has no viable full entry business strategy for the
distribution and sale of Breakfast Cereals in Japan. Moreover, supply by CPW to
retailers in Japan could be logistically complex and expensive for CPW.

Consequently, GMI, Nestlé and CPW SA agree as follows:

 

  1. CPW authorizes GMI or its affiliate to supply Authorized Retailers in, or
for, Japan with GMI-branded Breakfast Cereals. Risks and benefits of such
business are for GMI.

 

  2. GMI will pay CPW SA a royalty of [***] for Japan. Terms of payment as
defined by article 4 B, C and D of the License Agreement dated 01 June 1990
between GMI, Societe des Produits Nestlé SA and CPW SA shall apply by analogy.

 

  3. “Authorized Retailers” shall mean those retailers registered and operating
in Japan to which CPW SA (in the person of the VP Customer Business Development)
has given its written consent for GMI to enter into sales and distribution
arrangements of Breakfast Cereals.

 

  4. This arrangement shall be reassessed after a period of one year from its
effective date. After this initial period, in the absence of formal renewal in
favour of GMI for a defined period, CPW shall have the right at any time to
request that GMI stop supplying Breakfast Cereals in Japan.

Capitalised terms not defined herein shall have the meaning assigned in the
Protocol.

 

NESTLÉ SA   GENERAL MILLS, INC. /s/ José Lopez   /s/ Chris O’Leary JOSÉ LOPEZ  
CHRIS O’LEARY CPW SA  

/s/Jeff Harmening

JEFF HARMENING

 